United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3955
                                  ___________

Shirley E. Biewen,                        *
                                          *
             Plaintiff - Petitioner,      *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of Minnesota.
                      1
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,       * [UNPUBLISHED]
                                          *
             Defendant - Respondent. *
                                     ___________

                            Submitted: October 11, 2002

                                 Filed: November 14, 2002
                                  ___________

Before MORRIS SHEPARD ARNOLD, MAGILL, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Shirley E. Biewen appeals the district court's2 decision upholding the
administrative law judge's (ALJ) denial of social security disability benefits. We
affirm.

      1
       Jo Anne B. Barnhart is substituted as respondent for former Commissioner of
Social Security William A. Halter pursuant to Fed. R. App. P. 43(c)(2).
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       Biewen was born November 22, 1934. She has a master's degree and training
as a divorce counselor. From 1980 to 1994, Biewen worked as a high school
counselor. In June, 1994, she left that job for health reasons and worked on a limited
part-time basis from 1996 to 1999.

       On January 11, 1995, Biewen applied for social security disability benefits
alleging a disability onset date of June 9, 1994. She reported her disabling
complaints as chronic fatigue syndrome and mild depression. The application was
denied initially and also upon reconsideration. On February 10, 1997, a hearing was
held before an ALJ who affirmed the denial. The ALJ found Biewen unable to return
to her former employment, but found she had acquired transferable skills which
would enable her to work as a psychometrist.3 Review of the decision was denied by
the Appeals Council and Biewen next sought judicial review. While pending before
the district court, this court issued its decision in Kerns v. Apfel, 160 F.3d 464, 469
(8th Cir. 2000), clarifying the meaning of "highly marketable" as applied to the
transferable skills analysis for claimants of advanced age. Because the decision
directly implicated the analysis used to deny Biewen's claim for benefits, the parties
agreed to remand the case to the ALJ for additional vocational expert testimony to
determine if her transferable skills were highly marketable. A second hearing was
held August 5, 1999, and on October 26, 1999, the ALJ again denied benefits finding
Biewen had transferable skills which were highly marketable.

       Ms. Biewen sought review of the ALJ's decision by the Appeals Council which
was denied. She then appealed to the district court. The district court, following the
report and recommendation of the magistrate, granted summary judgment in favor of


      3
       Psychometrics is a branch of psychology dealing with the measurement of
mental traits, capacities, and processes.



                                         -2-
the Commissioner and denied Biewen's cross-motion for summary judgment. This
appeal followed. On appeal to this court, Biewen argues the ALJ erred by concluding
she had transferable skills which were highly marketable. Specifically, she contends
the ALJ erred by accepting the testimony of vocational expert Marry Harris because
she never specifically stated Biewen's transferable job skills would give her a
"competitive edge."

       Our scope of review is narrow. "We will affirm the ALJ's findings if supported
by substantial evidence on the record as a whole." Beckley v. Apfel, 152 F.3d 1056,
1059 (8th Cir. 1998). "Substantial evidence is less than a preponderance, but enough
that a reasonable mind might accept it as adequate to support a decision." Id. We
find the decision is supported by substantial evidence and affirm for the reasons given
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-